  Case 19-10509        Doc 38     Filed 01/07/20 Entered 01/07/20 15:25:27              Desc Main
                                    Document     Page 1 of 2


                              UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF MAINE


In re:
                                                   Chapter 13
Robert A. Sherwood, II,                            Case No. 19-10509
& Sara Sherwood,

                           Debtors


                      ORDER DENYING TRUSTEE’S MOTION TO
                REQUIRE TAX COMPLIANCE AND PROHIBIT EXTENSIONS

         The chapter 13 trustee has moved the Court for an order that would: (a) require the debtors

to file any outstanding tax returns within 30 days of the date of the order without regard to any

extension of the tax filing deadline obtained before the petition date; (b) require the debtors to file

all tax returns due after the date of the order by the first applicable deadline and prohibit the debtors

from seeking or obtaining any extension of such deadline without first obtaining Court approval; (c)

require the debtors to pay all postpetition tax liabilities as they fall due unless the Court orders

otherwise; and (d) require the debtors to provide, directly to the trustee, copies of all postpetition tax

returns or transcripts of such returns within 14 days after filing the returns with the tax agencies for

each year while the case is pending. See [Dkt. No. 22]. The Bankruptcy Code and the Federal

Rules of Bankruptcy Procedure include numerous provisions addressing debtors’ obligations to file

tax returns and to provide tax information to the trustee and other interested parties. See 11 U.S.C.

§§ 521(e)(2), 521(f)(1)-(3), 521(g)(2), 521(j), 1307(e), 1308(a)-(c), 1325(a)(9); Fed. R. Bankr. P.

4002(b)(3)-(5). The Court has also issued a standing order relating to tax returns. See Standing

Orders Regarding Implementation of the Bankruptcy Abuse Prevention and Consumer Protection

Act of 2005 (BAPCPA), Amended (Dec. 1, 2017).
  Case 19-10509       Doc 38      Filed 01/07/20 Entered 01/07/20 15:25:27             Desc Main
                                    Document     Page 2 of 2


       The trustee’s motion does not refer to any of these provisions and does not address whether

the relief that he seeks would be in tension with the scheme established by Code and the Rules.

There is no question that the trustee is entitled to the tax information he seeks. Similarly, there is no

doubt that chapter 13 debtors must pay their postpetition tax obligations as and when they come due.

That said, the Court will not impose additional requirements for the filing and provision of tax

returns and other information where Congress has already created a detailed scheme governing the

subject while a bankruptcy case is pending, particularly where that scheme contemplates serious

consequences for failure to comply. See, e.g., 11 U.S.C. §§ 521(e)(2)(B), 521(j)(2), 1307(e),

1325(a)(9). The trustee’s motion is therefore DENIED.




Dated: January 7, 2020
                                               Michael A. Fagone
                                               United States Bankruptcy Judge
                                               District of Maine




                                                 -2-
